DREW, Justice.
Petition for writ of certiorari has been granted to review the decision of the district court in this cause, Fla.App., 19S So.2d 2SS, as one which affects a class of state officers.1 The court affirmed an order striking affirmative defenses filed by the petitioner tax assessor in an action by the respondent hospital to compel tax exemption and cancellation of its assessment under F.S. Sec. 192.06(13), F.S.A.2
Upon pleadings detailed in the opinion above cited, the district court held that the defendant assessor could not plead the alleged discriminatory admission policies as a bar to tax exemption because, as tax assessor, he “has no authority to impose additional conditions or restrictions upon those shown to be entitled to the exemption as set forth in the statute.”3 The court correctly concluded that defendant's plea did not controvert the validity of the statute, and that denial of the exemption for any reason other than noncompliance with the statute would he an exercise of power in excess of that granted such officer.
We find no error in the decision and the writ is accordingly discharged.
CALDWELL, C. J., THORN AL and ERVIN, JJ., and WHITE, Circuit Judge (Retired), concur.

. Art. V, Hoc. 4, Fla.Const, F.S.A.


. “(1.3) All property, real and personal, of any hospital, licensed by tbe state board of health, owned and operated by a Florida corporation not for profit, which lias been exempt from the payment of taxes to the United States upon the income, derived from the operation of such hospital, and used by such hospital for hospital purposes, including but not limited to bousing for nurses, interns and other hospital personnel, laboratories, laundries, parking lots, auditoriums, lecture halls, animal bouses, pharmacies and other hospital uses; provided that all income, of such hospital, remaining after payment of the usual and necessary expense's of operation, including the payment of liens and encumbrances upon its property, shall he used exclusively for educational, charitable or scientific purposes, including the maintenance, improvement or expansion of its facili ties.”


. 195 So.2d 255, 250.